Case 17-10829   Doc 57   Filed 04/18/19 Entered 04/18/19 15:19:46   Desc Main
                           Document     Page 1 of 5
Case 17-10829   Doc 57   Filed 04/18/19 Entered 04/18/19 15:19:46   Desc Main
                           Document     Page 2 of 5
Case 17-10829   Doc 57   Filed 04/18/19 Entered 04/18/19 15:19:46   Desc Main
                           Document     Page 3 of 5
Case 17-10829   Doc 57   Filed 04/18/19 Entered 04/18/19 15:19:46   Desc Main
                           Document     Page 4 of 5
Case 17-10829   Doc 57   Filed 04/18/19 Entered 04/18/19 15:19:46   Desc Main
                           Document     Page 5 of 5
